Judgment unanimously affirmed. Memorandum: By pleading guilty, defendant waived his statutory right to assert that he was entitled to dismissal because the People were not ready for trial within the time required by CPL 30.30 (People v Thill, 52 NY2d 1020, 1021, cert denied 454 US 829; People v Clary, 52 NY2d 1023, 1024; People v Friscia, 51 NY2d 845; People v Prescott, 66 NY2d 216, 220, cert denied 475 US 1150). Defendant’s constitutional speedy trial claim, raised for the first time on appeal, lacks merit (see, People v Taranovich, 37 NY2d 442). (Appeal from judgment of Seneca County Court, DePasquale, J. — grand larceny, second degree.) Present — Dillon, P. J., Callahan, Green, Pine and Davis, JJ.